concurring.
I agree with the result reached here but am concerned that the broad swathe of the majority opinion, as evidenced by the excerpt below from the majority opinion, will return to haunt the bench and bar:
The absence of special exceptions in a zoning ordinance is as much its general purpose as the granting of special exceptions. What is not given is the same as what is denied and both are subsumed in what the enacters [sic] conceive as the best for the health, morals, safety, and welfare of the township and its inhabitants. The general purpose of a zoning ordinance cannot be read to exceed what it denies or does not provide. It is a self-contained expression of its own purpose, generalities, however salutory they may seem, beyond that purpose are an invitation to substitute the views of others for the municipal authority.
Opinion, p. 611.
Additionally, any confusion existing between B.A. C., Inc. v. Zoning Hearing Board of Millcreek Township, 89 Pa. Commw.Ct. 285, 492 A.2d 477 (1985), and Bray v. Zoning Board of Adjustment, 48 Pa.Commw.Ct. 523, 410 A.2d 909 (1980), the resolution of which was the purpose for accepting this appeal, has not been addressed.